In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Richmond County, entered October 11,1972 in favor of defendants, upon the trial court’s dismissal of the complaint at the end of plaintiffs’ opening statement. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No questions of fact have been raised or considered. Under the allegations of the complaint and the bill of particulars with respect to the alleged negligence of defendants, the notice of claim was sufficient. The complaint should not have been dismissed upon plaintiffs’ opening statement. Hopkins, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.